 

ATRICURE, INC.

2014 Stock INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Summary of Restricted Stock Award Grant

AtriCure, Inc., a Delaware corporation (the “Company”), grants to the Grantee
named below, in accordance with the terms of the AtriCure, Inc. Amended and
Restated 2014 Stock Incentive Plan (the “Plan”) and this Restricted Stock Award
Agreement (the “Agreement”), the following number of shares of Restricted Stock
of the Company (the “Restricted Shares”), on the Grant Date set forth below:

Name of Grantee:______________

Number of Shares: ______________

Grant Date:______________

Vesting Date:One-third of the Shares shall vest annually upon the respective
one, two and three year anniversaries of the Grant Date.

Terms of Agreement

1.Grant of Restricted Stock Awards. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company grants
to the Grantee as of the Grant Date, the number of Restricted Shares set forth
above.  The Restricted Shares shall be credited in a book entry account
established for the Grantee until payment in accordance with Section 4. 

﻿

2.Vesting of Restricted Shares.   The Restricted Shares shall vest on the
Vesting Date provided that the Grantee has remained in the continuous employ of
the Company or a Subsidiary of the Company from the Grant Date through the
Vesting Date.

3.Forfeiture of Restricted Shares. Subject to the terms and conditions in the
Plan, including, without limitation, Sections 5(e), 6(c), 9 and 10, the
Restricted Shares that have not yet vested pursuant to Section 2 shall be
forfeited automatically without further action or notice if the Grantee ceases
to be employed by the Company or a Subsidiary.  

4.Payment.    

(a)The Company shall deliver to the Grantee the Restricted Shares within thirty
(30) days following the date that the Restricted Shares become vested in
accordance with Section 2. 

(b)The Company’s obligations with respect to the Restricted Shares shall be
satisfied in full upon the delivery of the Shares.



 

--------------------------------------------------------------------------------

 

5.Restrictive Legend.  Certificates representing the Restricted Shares granted
pursuant to this Agreement shall bear a legend making appropriate reference to
the restrictions imposed, and such certificates shall remain in the physical
custody of the Company, as escrow holder, until all restrictions are removed or
have expired.

6.Transferability.  The Restricted Shares may not be transferred and shall not
be subject in any manner to assignment, alienation, pledge, encumbrance or
charge, until all restrictions are removed or have expired, unless otherwise
provided under the Plan.  Any purported Transfer or encumbrance in violation of
the provisions of this Section 6 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Shares.    

7.Dividend, Voting and Other Rights.  The Grantee shall possess all incidents of
ownership (including, without limitation, dividend and voting rights) with
respect to the Restricted Shares granted pursuant to this Agreement as of the
Grant Date.  Notwithstanding the foregoing, any dividends or distributions on
the Restricted Shares to be delivered to Grantee shall be paid on the Vesting
Date.

8.Continuous Employment.  For purposes of this Agreement, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his employment among the Company and its Subsidiaries or a leave of
absence approved by the Committee.   

9.No Employment Contract.  Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of employment by the Company
and its Subsidiaries, nor limit or affect in any manner the right of the Company
and its Subsidiaries to terminate the employment or adjust the compensation of
the Grantee.

10.Relation to Other Benefits.  Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary. 

11.Taxes and Withholding.  To the extent that the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other tax in
connection with the Restricted Shares pursuant to this Agreement, it shall be a
condition to earning the award that the Grantee make arrangements satisfactory
to the Company or such Subsidiary for payment of such taxes required to be
withheld.  The Committee may, in its sole discretion, require the Grantee to
satisfy such required withholding obligation by surrendering to the Company a
portion of the Shares earned by the Grantee under this Agreement, and the Shares
so surrendered by the Grantee shall be credited against any such withholding
obligation at the Fair Market Value of such Shares on the date of surrender.

12.Adjustments.  The number and kind of Shares deliverable pursuant to a
Restricted Stock Award are subject to adjustment as provided in Section 8 of the
Plan.  



 

Page 2

 

--------------------------------------------------------------------------------

 

13.Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Shares;  provided,  however, notwithstanding any
other provision of this Agreement, the Company shall not be obligated to deliver
any Shares pursuant to this Agreement if the delivery of such Shares would
result in a violation of any such law or listing requirement. 

14.Section 409A.  This Agreement is intended to be exempt from or comply with
Section 409A of the Code and shall be construed and interpreted in a manner that
is consistent with the requirements for avoiding additional taxes and penalties
under Section 409A of the Code.

15.Amendments.  Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee.  Any amendment to the Plan shall
be deemed to be an amendment to this Agreement to the extent that the amendment
is applicable to this Agreement.  Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent. 

16.Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions of this Agreement, and the remaining provisions of this
Agreement shall continue to be valid and fully enforceable.

17.Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan.  This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect to this Agreement.  In the event of
any inconsistency between the provisions of this Agreement and the Plan, the
Plan shall govern.  Capitalized terms used in this Agreement without definition
shall have the meanings assigned to them in the Plan.  The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise in this Agreement, have the right to determine any
questions which arise in connection with the grant of the Restricted Shares.

18.Successors and Assigns.  Without limiting Section 6, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

19.Governing Law.  The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws of Ohio.

20.Electronic Delivery.  The Grantee consents and agrees to electronic delivery
of any documents that the Company may elect to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. The Grantee understands that, unless earlier revoked by
the Grantee by giving written notice to the Secretary of the Company, this
consent shall be effective for the duration of the Agreement.  The Grantee also
understands that he or she shall have the right at any time to request that the
Company deliver written copies of any and all materials referred to above at no
charge. The Grantee consents to any and all procedures the Company has
established



 

Page 3

 

--------------------------------------------------------------------------------

 

or may establish for an electronic signature system for delivery and acceptance
of any such documents that the Company may elect to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. The Grantee consents and agrees that any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan. 

The Company has caused this Agreement to be executed on its behalf by its duly
authorized officer and the Grantee has also executed this Agreement, as of the
Grant Date.

﻿

﻿

 

 

﻿

ATRICURE, INC.

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

 

Michael H. Carrel

﻿

 

President and Chief Executive Officer

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

 

M. Andrew Wade

﻿

 

Senior Vice President and Chief Financial Officer

﻿





 

Page 4

 

--------------------------------------------------------------------------------

 



The undersigned acknowledges that a copy of the Plan, Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”) are available for viewing on the Company’s intranet
site at www.atricure.com.  The Grantee consents to receiving this Prospectus
Information electronically, or, in the alternative, agrees to contact the
Company’s Chief Financial Officer at (513) 755-4100 to request a paper copy of
the Prospectus Information at no charge. The Grantee represents that he or she
is familiar with the terms and provisions of the Prospectus Information and
accepts the award of Restricted Shares on the terms and conditions set forth in
this Agreement and in the Plan. 

﻿

﻿

 

 

﻿

 

 

﻿

Grantee

﻿

 

 

﻿

Date:

 

﻿



 

Page 5

 

--------------------------------------------------------------------------------